RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1382-20

J.E.B., 1

          Plaintiff-Respondent,
v.

C.B.,

     Defendant-Appellant.
________________________

                   Submitted January 18, 2022 – Decided January 31, 2022

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Sussex County,
                   Docket No. FV-19-0122-20.

                   Douglas J. Del Tufo, attorney for appellant.

                   Respondent has not filed a brief.

PER CURIAM




1
     We use initials to protect the parties' privacy. R. 1:38-3(d)(10).
      Defendant C.B., the son of plaintiff J.E.B., appeals the entry of a

December 10, 2020 final restraining order (FRO) pursuant to the Prevention of

Domestic Violence Act (Act), N.J.S.A. 2C:25-17 to -35. Defendant argues the

judge erred in refusing to grant his request to adjourn the trial to obtain necessary

witnesses. He also asserts the judge erred in drawing an adverse inference

against him for choosing not to testify during the FRO hearing. We disagree

and affirm.

                                           I.

      We recount the factual allegations from the testimony adduced at the FRO

hearing.      Plaintiff obtained a temporary restraining order (TRO) against

defendant on August 30, 2019, based upon allegations that defendant committed

predicate acts of assault, terroristic threats, and criminal restraint the day prior.

The TRO contained the following complaints of abuse:

               [Plaintiff] . . . was brought to police headquarters by a
               family member to report that her son [defendant] and
               his girlfriend [A.S.] tried to kill her by choking her and
               putting a knife to her back. The [plaintiff] . . . stated
               that this assault/incident occurred yesterday in her
               residence . . . . [The officer] observed injuries to the
               [plaintiff's] neck and back. An emergency room doctor
               confirmed that the [plaintiff's] injuries are consistent
               with someone grabbing the [plaintiff's] neck and
               putting a knife to her back. [Plaintiff] was admitted to
               the Newton Medical Center under protective care due
               to the nature of the incident.

                                           2                                  A-1382-20
Defendant was subsequently arrested and was charged with criminal offenses

arising out of the August 29, 2019 incident that led to the filing of the TRO.

      The case was initially scheduled for a final hearing on September 12,

2019, but plaintiff did not appear, resulting in the issuance of an extended TRO. 2

More than a year later, at defendant's request, the court entered an order on

October 2, 2020, re-scheduling the FRO hearing for October 22, 2020. Plaintiff

failed to appear again. The judge rescheduled the hearing for November 5, 2020,

and ordered the Hopatcong Police Department "to personally serve . . . plaintiff

this order" otherwise "[f]ailure to appear may result in a dismissal of this case."

      Plaintiff appeared on November 5, 2020, but requested and received an

adjournment until November 19, which defendant consented to, in order to retain

counsel. On November 19, plaintiff appeared but sought another adjournment

because she had not yet retained counsel. The judge granted her request and

ordered the case be tried or dismissed on December 10, 2020.



2
   There is a discrepancy as to the FRO hearing's originally scheduled date.
Defendant's appendix only includes the amended TRO, which provides the FRO
hearing was scheduled for September 12, 2019. However, each continuance
order contained in defendant's appendix states the FRO hearing was "originally
scheduled on" September 5, 2019. Defendant's appendix does not contain the
original TRO nor the reason for the discrepancy, and they are not germane to
our decision.

                                        3                                    A-1382-20
      The FRO hearing proceeded on December 10, 2020, via Zoom. Both

parties were represented by counsel. At the commencement of the proceeding,

defendant requested an adjournment for "three week[s] to a month." Defense

counsel explained that after receiving the grand jury transcript in the criminal

action, he found "major inconsistencies" between plaintiff's domestic violence

allegations and "what is in the grand jury transcripts," requiring the police

officer involved to be subpoenaed to testify. The judge denied defendant's

adjournment request, and the FRO hearing proceeded.

      At the onset of the hearing, the judge decided "to take some testimony

from [plaintiff] to assess competency in order to determine whether or not the

[c]ourt should appoint a [Guardian Ad Litem] on her behalf in proceeding in the

matter or not." Following direct and cross-examination of plaintiff on this

preliminary issue, the judge determined plaintiff was competent to testify and

stated:

            I'll note that there is a separate criminal matter that is
            pending.      That is separate and apart from this
            proceeding. The standard of proof is different. The
            State is the plaintiff in that application, in that matter
            and whether or not that matter proceeds is independent
            of this civil proceeding in which the relief that is being
            sought is an order of protection.

                  And so[,] for those reasons, we're going to
            proceed with the hearing today. I'm satisfied that there

                                        4                                 A-1382-20
             has been an adequate opportunity by the defense to
             prepare for this matter. . . .

                   ....

                    In light of the matter having been the alleged
             predicate act of criminal restraint, assault, and
             terroristic threats having occurred well over a year ago,
             August 29[], 2019, the defendant has had ample
             opportunity to prepare this matter. I understand that
             there's a pending criminal matter. He has a right,
             certainly if he wishes, to provide testimony in this
             matter, but that would be his choice with the assistance
             of his attorney to decide. And the [c]ourt certainly
             would note that he may elect not to in light of the
             criminal charge, but that is his decision to make. And
             the [c]ourt is not going to hold this matter up until the
             determination is made either on the motion in the
             criminal matter or ultimately on how that matter will
             proceed. Again, two separate matters.

             [(emphasis added).]

      Plaintiff testified that on August 29, 2020, defendant and A.S., along with

her other son and his wife, resided in her household. On that day, plaintiff

testified defendant "grabbed" her throat after an argument she had with A.S.

Plaintiff also stated that A.S. "stuck [her] with a knife . . . [i]n the back," in the

parlor. According to plaintiff, she experienced pain and has a scar from the

knife stabbing.




                                          5                                    A-1382-20
      Later that day, plaintiff testified defendant "was fighting" with her in the

living room, 3 screamed at her, "grabbed [her] throat and started pressing in on

it" to the point she "couldn't breathe." Plaintiff also stated defendant told her,

"I'm going to kill you." Plaintiff also described a prior incident, which occurred

the week before, when defendant argued with her and injured her hand. She

claimed defendant "pushed down and squeezed" her hand but plaintiff did not

seek medical treatment. 4 Plaintiff testified she is "scared for [her] life" because

defendant "might come any time." No other witnesses testified, and defendant

elected not to testify on his own behalf.

      After summarizing the testimony, the judge found plaintiff "testified

credibly" and observed plaintiff recalled the incident wherein defendant "had

come into the house furiously." In her decision, the judge noted there was "no

countervailing or contradictory evidence presented either through another party,

another witness, or the defendant himself." The judge further found defendant

committed the predicate acts of assault, terroristic threats, and criminal restraint.



3
  The terms "parlor" and "living room" appear to be used interchangeably in the
record.
4
  The TRO states plaintiff reported her fingers on her left hand were "broken"
a week prior by defendant, and "she was not able to contact the police."


                                         6                                    A-1382-20
N.J.S.A. 2C:25-19; N.J.S.A. 2C:12-1; N.J.S.A. 2C:12-3(a) and (b); and N.J.S.A.

2C:13-2. Given the nature of defendant's conduct and the parties' history, both

prongs were met under Silver v. Silver. 5 In addition to granting the FRO, the

judge fined defendant $50.

      Now on appeal, defendant raises the following points:

            I.  THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S    REQUEST     FOR    AN
            ADJOURNMENT TO OBTAIN NECESSARY
            WITNESSES.

            II. THE TRIAL COURT ERRED IN DRAWING
            AN    ADVERSE     INFERENCE   AGAINST
            DEFENDANT FOR ELECTING NOT TO TESTIFY
            DURING THE FRO HEARING.

                                       II.

      This court must apply "a deferential standard of review[] in recognition of

the Family Part's 'special jurisdiction and expertise in family matters.'" Thieme

v. Aucoin-Theme, 227 N.J. 269, 282-83 (2016) (quoting Cesare v. Cesare, 154

N.J. 394, 413 (1998)). "Deference is especially appropriate 'when the evidence

is largely testimonial and involves questions of credibility.'" Amzler v. Amzler,



5
  387 N.J. Super. 112, 125-27 (App. Div. 2006) (holding that to qualify for an
FRO, a plaintiff must prove by a preponderance of the evidence that a predicate
act of domestic violence occurred and then establish if an FRO is necessary to
prevent further domestic violence).

                                       7                                   A-1382-20
463 N.J. Super. 187, 197 (2020) (quoting Cesare, 154 N.J. at 412). "Reversal is

warranted only if the findings were 'so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice.'" Ibid. (quoting Rova Farms Resort, Inc. v. Invs. Ins. Co. of

Am., 65 N.J. 474, 484 (1974)). Therefore, the Family Part's factual findings

bind the appellate court "if they are 'supported by adequate, substantial, credible

evidence.'" Ibid. (quoting Cesare, 154 N.J. at 412). Legal conclusions, on the

other hand, are subject to a de novo review. Ibid. Defendant argues the judge

abused her discretion by not granting an adjournment of the final hearing. We

disagree.

      Our courts have long and consistently held to the general standard of

review that an appellate court will reverse for failure to grant an adjournment

only if the trial court abused its discretion, causing a party a "manifest wrong or

injury." State v. Hayes, 205 N.J. 522, 537 (2011) (citation omitted). "Calendars

must be controlled by the court, not unilaterally by [counsel], if civil cases are

to be processed in an orderly and expeditious manner." Vargas v. Camilo, 354

N.J. Super. 422, 431 (App. Div. 2002).

      In considering whether the court mistakenly applied its discretion, we

examine the proceeding in question and the reason defendant sought an



                                         8                                   A-1382-20
adjournment. As the court conducts an FRO hearing, it is required to determine

if defendant committed an act of domestic violence. A case filed under the Act

is a civil proceeding; civil defendants are not entitled to full criminal procedural

protection. See J.D. v. M.D.F., 207 N.J. 458, 474 (2011). Nonetheless, due

process allows litigants a meaningful opportunity to defend against a complaint

in domestic violence matters. Franklin v. Sloskey, 385 N.J. Super. 534, 540-41

(App. Div. 2006).

      Concurrent with this right is the trial court's discretion to exercise control

over the mode and order of presentation of witnesses to avoid wasting time.

N.J.R.E. 611(a)(2). Therefore, "[a] trial judge's decision not to . . . adjourn a

trial to permit an unavailable witness to testify will not be disturbed on appeal

absent an abuse of discretion." Biunno, Weissbard & Zegas, Current N.J. Rules

of Evidence, cmt. 1 on N.J.R.E. 611 (2021-2022).

      Here, the judge did not abuse her discretion in denying defendant's request

to adjourn the FRO hearing on December 10, 2020. Defendant argues the Act,

the New Jersey Domestic Violence Procedures Manual (NJDVP Manual), and

case law required the Family Part to grant his adjournment request because he

did not have adequate time to prepare his defense in light of testimony in the

grand jury transcript. However, defendant misinterprets the NJDVP Manual,


                                         9                                    A-1382-20
which states "[t]he court may grant an adjournment . . . for the purpose

of . . . securing witnesses, . . . unless the delay would create an extreme hardship

on the other party." Supreme Court of N.J. & Attorney Gen. of N.J., State of

New Jersey Domestic Violence Procedures Manual (NJDVP Manual) (Oct.

9, 2008), § 4.10.4, available at https://www.njcourts.gov/courts/assets/family/d

vprcman.pdf (emphasis added). Defendant asserts there was no risk to plaintiff

in liberally granting his adjournment request. Nevertheless, the NJDVP Manual

does not obligate the trial court to grant an adjournment absent an adverse

impact to the other party and only forbids the granting of an adjournment if "the

delay would create an extreme hardship on the other party." NJDVP Manual §

4.10.4.

      Additionally, defendant references Section 4.12 of the NJDVP Manual,

which states, "[d]ue process requires that the judge make an inquiry as to

whether the defendant needs additional time to prepare in light of the amended

complaint. A brief adjournment may be required if the judge determines that

the defendant did not have adequate notice and needs time to prepare." Here,

the record shows the judge conducted the appropriate inquiry and found

defendant "had ample opportunity to prepare this matter" because "the alleged

predicate act . . . occurred well over a year" earlier, on August 29, 2019. When


                                        10                                    A-1382-20
the TRO was granted, extended, and the FRO hearings were postponed,

defendant was duly served with notice each time and he was represented by

counsel. Moreover, "it was at the request of the defendant that the matter was

listed for trial." Because of defendant's own volition, we conclude he had ample

notice to prepare his defense with the assistance of counsel for the FRO hearing.

      Defendant also claims the facts here are like those in H.E.S. v. J.C.S., 175

N.J. 309, 317-18 (2013). We disagree. In H.E.S, the plaintiff did not include

any prior acts of domestic violence in her complaint before introducing them at

the final hearing, leaving the defendant with no prior notice of certain acts

plaintiff claimed supported her entitlement to an FRO. Ibid. Consequently, the

trial court granted a one-day continuance in order for defendant to prepare with

counsel. Id. at 318. The defendant then requested another adjournment seeking

additional preparation time and "to subpoena police officers who had been called

to the parties' home." Ibid. The court denied the second adjournment request,

and the Supreme Court ultimately reversed and held the denial violated

defendant's due process rights because twenty-four hours was insufficient time

to adequately prepare for "an incident of domestic violence not contained in the

complaint." Id. at 324.




                                      11                                    A-1382-20
      In addition, the Court also held service of the complaint on the defendant

less than twenty-four hours before the hearing violated due process because he

did not receive adequate time to prepare, and the case could have been adjourned

within the ten-day requirement of N.J.S.A. 2C:25-29(a). See ibid.; see also

D.M.R. v. M.K.G., 467 N.J. Super. 308, 319 (App. Div. 2021) (holding notice

of an FRO hearing less than twenty-four hours earlier to be inadequate time to

prepare in violation of due process).

      Here, defendant had an abundance of time to prepare for the hearing. He

offers no explanation for his failure to subpoena the police officer for a trial that

had been adjourned numerous times at plaintiff's request. The acts of domestic

violence occurred on August 29, 2019, and plaintiff filed a domestic violence

complaint against defendant on August 30, 2019. The final hearing did not take

place until sixteen months later. Unlike the hearings in H.E.S. and D.M.R.,

defendant had over a year to prepare his defense. In contrast to H.E.S., plaintiff

in the matter under review did not allege any incidents not contained in the

complaint, giving defendant adequate time to prepare a defense.

      Moreover, defendant also requested the matter be listed for trial on

October 2, 2020, a year after the being served with amended complaint, whereas

the defendants in H.E.S. and D.M.R. were served on short notice. Because


                                        12                                    A-1382-20
defendant was not met with any surprises and had adequate time to prepare, the

judge properly reasoned the police officer defendant claimed he needed to

subpoena was not an essential witness. Had the officer been a key witness,

defendant would have subpoenaed him or her prior to receiving the grand jury

transcripts and made him or her available to testify. 6 See N.J.R.E. 611(a)(2);

Biunno et al., cmt. 1 on N.J.R.E. 611. In addition, defendant simply generally

argues the police officer's testimony would have made a difference, but

defendant offers no evidence establishing that would have been the case.

      Defendant also maintains he was entitled to the adjournment because "the

trial court bent over backward[s] adjourning the matter three times to assure

[p]laintiff's right to counsel," but "totally ignored [his] right to secure a witness."

He also claims plaintiff's adjournments were "delaying tactics."            However,

plaintiff's and defendant's rights are independent of each other. "[T]he matter

was initially placed under an extended TRO because . . . plaintiff did not

appear." But, if a plaintiff, like here, does not appear for a final hearing, then

"the matter shall be rescheduled," as it was on November 12, 2019, and October

22, 2020. NJDVP Manual § 4.9.6.



6
    The record does not indicate when defendant received the grand jury
transcripts.

                                         13                                     A-1382-20
      Saliently, the October 22, 2020 order stated the matter would be tried or

dismissed at the next scheduled hearing date. The judge then adjourned the

matter on November 5 and 19, 2020, at plaintiff's request, to retain counsel, a

due process right she is entitled to, not a delay tactic. The trial judge again noted

the case "would be tried or dismissed if . . . plaintiff was not ready to proceed"

on December 10, 2020.

      Lastly, defendant was represented by counsel of his choice. Counsel was

afforded an opportunity to review the pleadings.         We discern no abuse of

discretion, much less manifest wrong or injury. Defendant's right to due process

was not violated.

                                        III.

      Defendant next argues the judge erred by making an adverse inference

against him based on his decision not to testify at trial because there was a

pending criminal matter against him at the time. 7 In her decision, the judge

stated defendant "chose not to testify." The judge went on to say, "I will draw

a negative inference that had [defendant] testified in this regard, the testimony

he would have offered would have been adverse to his interest."


7
  Defendant did not include any documentation of a pending criminal matter in
his appendix. We cannot discern from the record whether defendant had been
arrested, charged, or indicted at the time of the FRO hearing.

                                        14                                    A-1382-20
      It is well-established that an individual invoking the Fifth Amendment

"privilege against self-incrimination may do so 'in any . . . proceeding, civil or

criminal, . . . where the answers might tend to incriminate him in future criminal

proceedings.'" State v. P.Z., 152 N.J. 86, 101 (1997) (first alteration in original)

(quoting Minnesota v. Murphy, 456 U.S. 420, 426 (1984)). "When a party in a

civil matter asserts the privilege against self-incrimination, the fact-finder may

draw an adverse inference of guilt." N.J. Div. of Child Prot. & Perm. v. S.K.,

456 N.J. Super. 245, 266-67 (App. Div. 2018) (citing Attor v. Attor, 384 N.J.

Super. 154, 165-66 (App. Div. 2006)); see also State, Dep't of Law & Pub.

Safety v. Merlino, 216 N.J. Super. 579, 587-88 (App. Div. 1987) (holding a

court may draw an adverse inference where a party refuses to testify in a civil

matter).

      In S.K., we held that "a Family Part [j]udge may not draw an adverse

inference of culpability against a defendant who invokes his [or her] right

against self-incrimination to refuse to testify at a Title 9 fact-finding hearing"

when related criminal charges are pending. 456 N.J. Super. at 251, 271-72, 274.

In reaching this decision, we highlighted the county prosecutor's ability to use

"a defendant's self-incriminating statements as part of the State's case in a

criminal trial" stemming from the incident that gave rise to a Title 9 complaint.


                                        15                                    A-1382-20
Id. at 264 (citing R. 5:12-6). Upon written request, the Division of Child

Protection and Permanency (Division) must release the reports and records to

the "police or other law enforcement agency." Id. at 262-64 (quoting N.J.S.A.

9:6-8.10a(b)(2)). We noted the plain text of Title 9 "does not authorize the

Family Part to take any action to prevent the Division from the county

prosecutor with a transcript from the fact-finding hearing containing a

defendant's self-incriminating testimony." Id. at 264-65 (citing N.J.S.A. 9:6-

8.10a and -8.10b).

      In contrast, the Act provides parties with procedural safeguards against

the use of a party's testimony in a domestic violence trial in related criminal

proceedings. The Act states that:

            If a criminal complaint arising out of the same incident
            which is the subject matter of a complaint brought
            [under the Act] has been filed, testimony given by the
            plaintiff or defendant in the domestic violence matter
            shall not be used in the simultaneous or subsequent
            criminal proceeding against the defendant, other than
            domestic violence contempt matters and where it would
            otherwise be admissible hearsay under the rules of
            evidence that govern where a party is unavailable. At
            [an FRO] hearing[,] the standard for proving the
            allegations in the complaint shall be by a
            preponderance of the evidence.

            [N.J.S.A. 2C:25-29(a).]




                                      16                                 A-1382-20
      The trial court in S.K. explicitly drew an adverse inference against the

defendant when he refused to testify and "relied on defendant's silence to draw

an adverse inference of culpability to corroborate the child's hearsay

statements." 456 N.J. Super. at 274. Here, defendant argues that the judge took

his silence into account when making her decision and "drew a negative

inference from that silence." In S.K., the defendant had already been arrested,

charged with multiple related crimes, and was incarcerated when the fact-

finding hearing occurred. Id. at 271. The defendant's testimony in the Title 9

trial could have been used against him in the criminal proceeding. The lack of

procedural safeguards made honoring the S.K. defendant's right against self-

incrimination paramount and rendered the trial court's adverse inference

improper.

      In the matter under review, defendant is entitled to invoke his right against

self-incrimination under the Fifth Amendment and N.J.R.E. 503. Moreover,

defendant could have testified at the FRO hearing, and his testimony could not

have been used affirmatively against him in the "pending criminal matter"

pursuant to the Act. Therefore, as the finder of fact, the judge did not err in

drawing an adverse inference against defendant based on his decision not to

testify. Id. at 266-67 (citing Attor, 384 N.J. Super. at 165-66).


                                       17                                    A-1382-20
      Furthermore, an adverse inference is only permitted where there is

additional evidence to support an adverse finding. Merlino, 216 N.J. Super. at

587. In S.K., the only evidence against defendant came from hearsay testimony.

456 N.J. Super. at 251. And, the trial court's factual findings rested on the

adverse inference drawn from the defendant's silence as "substantive evidence

to corroborate" the hearsay testimony. Ibid. But here, the judge found the FRO

was necessary based on substantive evidence, including plaintiff's credible

testimony, and the judge's decision was not based solely on defendant's refusal

to testify. We discern no error by the judge in drawing an adverse inference

against defendant and finding plaintiff satisfied her burden of proof by a

preponderance of the credible evidence because defendant's constitutional and

statutory rights under the Act were not violated and are preserved.

      To the extent we have not already addressed them, any additional

arguments defendant raises on appeal lack sufficient merit to warrant discussion

in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                       18                                 A-1382-20